DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 5/13/22, all requested changes to the claims have been entered.  Claims 1-11 and 13-20 were previously pending.  Claims 4 and 9 have been cancelled.  Claims 1-3, 5-8, 10, 11 and 13-20 are currently pending.  The claim amendments have resolved the pending 112(f) interpretations, 112(b) rejections and 101 rejections which are all herein withdrawn.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Sun does not teach or fairly suggest “comparing these features” nor does Sun discloses “assigning the first feature and the second feature with a first label and a second label respectively, as first feature data and second feature data respectively” or “assigning the first feature or the second feature with a third label, as third feature data”.  Further noting that the applicant could not find the phrase label/descriptor or related content in any of the sections cited by the Examiner with regards to Sun.

The Examiner disagrees and the rejection is maintained.  First it is noted that claim 1 does not specifically recite “comparing these features” as stated by the applicant in the remarks.  Rather claim 1 states that feature data is determined based on if the first feature is different from the second feature and if the first feature is the same as the second feature.   In section 3.4 Sun discloses, as part of determining the feature data, the results of the CNN and VLAD are (i.e. thus satisfying the if requirement) two different kinds of features (e.g. different scales) and will naturally comprise of different values, corresponding to different labels respectively, which leads to the problem of the distances between two fused features being incomparable.  Thus, the features are subjected to PCA so that the first and second features share the same variance and then those features are concatenated into a single feature vector/label (i.e. third feature data), corresponding to if/when the first feature is the same as the second feature.     

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends from claims 1 and 2, where claim 1 now comprises the limitations of claim 15 and thus claim 15 fails to further limit the subject matter the claim upon which it depends.
Claim 18 depends from claims 6 and 7, where claim 6 now comprises the limitations of claim 18 and thus claim 18 fails to further limit the subject matter the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “Scalable Object Retrieval With Compact Image Representation From Generic Object Regions” to Sun et al. (“Sun”) (on IDS filed 8/10/2020).

As to claim 1, Sun discloses a method for determining feature data of image data, comprising: 
acquiring features of the image data, the features comprising a first feature and a second feature (Fig. 2, page 29:6, Section 3 “Object-Level Feature”), wherein, the first feature is extracted from the image data using a first model, the first model being trained in a machine learning manner (Pages 29:6-7, Section 3.2, wherein a first feature is extracted from the image using a CNN model which corresponds to the first model trained in a machine learning manner), and the second feature is extracted from the image data using a second model, the second model being constructed based on a pre-configured data processing algorithm (Page 29:7, Section 3.3, wherein a second feature is extracted from the image using Vector of Locally Aggregated Descriptors (VLAD) which corresponds to the second model constructed based on a pre-configured data processing algorithm); and 
determining the feature data based on the first feature and the second feature (Pages 29:7-8, Section 3.4, wherein the first and second features extracted are fused into a single feature vector corresponding to the determined “feature data”), comprising:
if the first feature is different from the second feature, assigning the first feature and the second feature with a first label and a second label respectively, as first feature data and second feature data respectively (Pages 29:6-7, Section 3.2, 3.3, 3.4, wherein first and second features acquired via VLAD and CNN are different and will be assigned different first and second “labels” or descriptors/values); and 
if the first feature is the same as the second feature, assigning the first feature or the second feature with a third label, as third feature data (Section 3.4, wherein the features are subjected to PCA so that the first and second features share the same variance and then concatenating those features into a single feature vector/label (i.e. third feature data), corresponding to if/when the first feature is “the same” as the second feature).

As to claim 2, Sun discloses the method for determining feature data of image data of claim 1, wherein, the acquiring features of the image data comprises ONE OF: 
extracting the first feature from the image data, and extracting the second feature from the feature region where the first feature of the image data is located; 
extracting the second feature from the image data, and extracting the first feature from the feature region where the second feature of the image data is located; and 
extracting the first feature and the second feature for the entirety of the image data (Pages 29:6-7, Section 3.2 and 3.3, wherein both the first and second features extracted via CNN and VLAD are extracted from/for the entire input image).

As to claim 3, Sun discloses the method for determining feature data of image data of claim 1, wherein, the determining the feature data based on the first feature and the second feature comprises: based on a comparison result of the first feature and the second feature, assigning the first feature or the second feature with a label, as the feature data (Pages 29:7-8; Section 3.4, wherein PCA is applied to first and second features making distance comparison more reasonable on which is based the final concatenated single feature, corresponding assigning labeled first or second feature as labeled feature data).

As to claim 5, Sun discloses the method for determining feature data of image data of claim 1, wherein, the feature data characterizes a luminance feature, a color feature, a texture feature, a shape feature, or a spatial relationship feature of the image data (Page 29:2, wherein local and global features extracted via VLAD and CNN models characterize luminance, color, texture, shape OR spatial relationship features of the image).  

As to claims 6-8 and 10, please refer to the rejections of claims 1-3 and 5, respectively, above.  It is further noted that throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that the acquisition section and determination section necessarily require implementation via a processor and memory.  

As to claim 11, Sun discloses a system for determining feature data of image data, comprising: a processor for executing the method of claim 1; and outputting the feature data (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily executed by via a processing unit comprising a processor and memory and feature data is output from the feature extraction process and thus processor and memory).  
 
As to claim 13, Sun discloses a non-transitory computer readable storage medium having a program stored thereon, which program, when executed, executes the method of claim 1 (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily carried out by via programmed processor/memory combination corresponding to the claimed storage medium).

Regarding claims 14 and 17, please refer to the rejection of claim 3 above.
Regarding claims 15 and 18, please refer to the rejection of claim 1 above.
Regarding claims 16 and 19, please refer to the rejection of claim 5 above.

As to claim 20, Sun discloses the system for determining feature data of image data, comprising: a processor for executing the method of claim 2; and outputting the feature data (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily executed by via a processing unit comprising a processor and memory and feature data is output from the feature extraction process and thus processor and memory).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665